                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                CRIMINAL ACTION

VERSUS                                                  No. 03-301

HORACE L. HANZY, JR.                                    SECTION: “J”(2)


                                      ORDER

      Before the Court is a Motion to Alter or Amend Judgment (Rec. Doc. 40) filed

by Defendant Horace L. Hanzy Jr., which challenges the Court’s order denying his

motion to reduce sentence under the First Step Act (Rec. Doc. 39). Although

Defendant has completed his term of imprisonment, he seeks a reduction to his five-

year term of supervised release because he contends it violates the statutory

maximum.

      Defendant was originally convicted under 21 U.S.C. § 841(b)(1)(A) for

possessing more than 50 but less than 150 grams of cocaine base and was sentenced

to 140 months of imprisonment and a five-year term of supervised release. (Rec. Doc.

29). His term of imprisonment was later reduced to 120 months pursuant to 18 U.S.C.

§ 3582, but his term of supervised release was not reduced. (Rec. Doc. 33). Defendant

now contends that, pursuant to the First Step Act, his conviction should be construed

as being under § 841(b)(1)(B), which he asserts provides for a statutory maximum

term of supervised release of three years.

      Defendant misreads the statute. § 841(b)(1)(B) requires a term of supervised

release “of at least 4 years” in addition to a term of imprisonment. 21 U.S.C.
§ 841(b)(1)(B). The Court declines to exercise its discretion to reduce Defendant’s

term of supervised release.1 See United States v. Lutcher, No. 03-338, 2019 WL

3006414, at *4 (E.D. La. July 10, 2019) (declining to reduce term of supervised release

due to extensive criminal history after reducing term of imprisonment under First

Step Act).

         Accordingly,

         IT IS HEREBY ORDERED that the Motion to Alter or Amend Judgment

(Rec. Doc. 40) is DENIED.

         New Orleans, Louisiana this 10th day of October, 2019.




                                                      CARL J. BARBIER
                                                      UNITED STATES DISTRICT JUDGE




1
 To the extent Defendant hopes to escape the consequences of his alleged violation of supervised release for his arrest
on September 29, 2016, the Court notes that his term of supervision commenced on October 5, 2012, and therefore
his arrest would still be within the reduced term.

                                                          2
